          Case 4:20-cv-00119-JGZ Document 12 Filed 06/29/20 Page 1 of 4



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Xiao Dan Koshar,                                    No. CV-20-00119-TUC-JGZ
10                  Plaintiff,                           ORDER
11   v.
12   Raytheon Company, et al.,
13                  Defendants.
14
15            Plaintiff filed a Complaint and Application for Leave to Proceed In Forma
16   Pauperis (IFP) in March 2020. The Court dismissed both without prejudice based on its

17   conclusions that Plaintiff had failed to state a claim and that Plaintiff’s IFP application
18   was incomplete. (Doc. 9.) On June 19, 2020, Plaintiff filed an Amended Complaint,1 as

19   well as a second IFP application, which includes the information the Court highlighted as

20   missing in the Court’s Order dismissing the application without prejudice.
21            As previously stated, the Court may allow a plaintiff to proceed without
22   prepayment of fees when it is shown by affidavit that she “is unable to pay such fees[.]”

23   28 U.S.C. §1915(a)(1). “An affidavit in support of an IFP application is sufficient where

24   it alleges that the affiant cannot pay the court costs and still afford the necessities of life.”

25   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). Although a plaintiff need

26   not be destitute to obtain benefits under the IFP statute, a plaintiff seeking IFP status must
27            1
                Plaintiff includes her husband as a party in the Amended Complaint, but as
     explained in this Order, does not provide any factual basis to support a claim for any
28   relief inuring to him. Throughout this Order, the Court therefore refers to the “Plaintiff,”
     meaning Xiao Dan Koshar, even though she does attempt to join her husband as a party.
       Case 4:20-cv-00119-JGZ Document 12 Filed 06/29/20 Page 2 of 4



 1   allege poverty “with some particularity, definiteness[,] and certainty.” United States v.
 2   McQuade, 647 F.2d 938, 940 (9th Cir.1981) (internal quotation marks omitted); see also
 3   Jefferson v. United States, 277 F.2d 723, 725 (9th Cir. 1960).
 4             In Plaintiff’s IFP application, she indicates that her husband has earned $7,000.00
 5   a month for the past year, and that in the year prior, Plaintiff earned $5,800 a month. The
 6   two pay $1,395.00 towards a mortgage and $1,099.00 towards a rental property, plus
 7   utilities, and Plaintiff’s husband spends $500.00 a month on food, $200.00 a month on
 8   clothing and dry cleaning, and $310.00 a month on transportation—not including motor
 9   vehicle payments. (Doc. 11-4.) In total, Plaintiff represents that their monthly expenses
10   are $7,229.00, and adds that she still owes $108,000 on a student loan that she is unable
11   to pay.
12             Although there is no clear demarcation for qualifying for IFP status, prior cases
13   have used the poverty level set by the United States Department of Health and Human
14   Services as an additional measure for determining whether a plaintiff might properly
15   proceed IFP. See, e.g., Wade v. Am. Fed. of Gov’t Emp., No. C 06-4751, 2006 WL
16   3645610, at *2 (N.D. Cal. Dec. 12, 2006); Vega v. Weeks Wholesale Rose Grower, Inc.,
17   No. 1:07-cv-00225-OWW-TAG, 2007 WL 587005, at *2 (E.D. Cal. Feb. 23, 2007); Lint
18   v. City of Boise, No. CV09–72–S–EJL, 2009 WL 1149442, at *2 (D. Idaho Apr. 28,
19   2009). The current federal poverty guidelines for two persons in a household is $17,240.
20   See Annual Update of the HHS Poverty Guidelines, https://www.federalregister.gov/
21   documents2020/01/17/2020-00858/annual-update-of-the-hhs-poverty-guidelines              (last
22   visited June 25, 2020). Although Plaintiff indicates that she and her husband have little
23   cash on hand or in a financial institution, and that their monthly expenses exceed their
24   income, she counts more than one residence as an expense, and notes that the couple have
25   two vehicles, in addition to the $310.00 spent per month on transportation apart from
26   payment on a motor vehicle.          See Chancery Court Internal Operating Procedures,
27   https://courts.delaware.gov/ Chancery/docs/IFPChancery CourtOperatingProcedure.pdf
28   (last visited June 25, 2020) (excluding from the maximum allowable assets in an IFP


                                                  -2-
       Case 4:20-cv-00119-JGZ Document 12 Filed 06/29/20 Page 3 of 4



 1   evaluation the principle residence and motor vehicles used for transportation). In this
 2   case, Plaintiff has not persuaded the Court that she faces the requisite financial hardship
 3   to pay the $400 fee plus costs to bring this lawsuit.
 4          Moreover, the Court concludes that Plaintiff has not amended her complaint so as
 5   to state a plausible claim that she was not hired because of her age, race, or national
 6   origin. To state a plausible claim for unlawful employment discrimination under Title
 7   VII of the Civil Rights Act where an employer fails to hire an employee, plaintiff must
 8   provide direct evidence suggesting that the employment decision was made based on an
 9   impermissible criterion, or meet the four-part McDonnell Douglas test for circumstantial
10   evidence. See EEOC v. Boeing Co., 577 F.3d 1044, 1049 (9th Cir. 2009). That four-part
11   test requires Plaintiff to demonstrate that: (1) she belongs to a class of persons protected
12   by Title VII; (2) she applied and was qualified for a job for which the employer was
13   seeking applicants; (3) despite her qualifications, she was rejected; and (4) similarly
14   situated individuals outside her protected class were treated more favorably, or that, after
15   her rejection, the position remained open and the employer continued to seek applicants
16   from persons of Plaintiff’s qualifications. McDonnell Douglas Corp. v. Green, 411 U.S.
17   792, 802 (1973); see also Davis. v. Team Elec. Co., 520 F.3d 1080, 1089 (9th Cir. 2008);
18   Dominguez-Curry v. Nevada Transp. Dep’t, 424 F.3d 1027, 1037 (9th Cir. 2005).
19          Although Plaintiff has added additional facts to those already summarized in this
20   Court’s previous Order dismissing her complaint without prejudice, (Doc. 9), the newly
21   alleged facts do not plausibly suggest that Plaintiff was rejected under circumstances that
22   give rise to an inference of unlawful discrimination, in part because of the additional,
23   nondiscriminatory reasons proffered in the Amended Complaint and in the original
24   Complaint for why Plaintiff was not offered the position and the absence of allegations
25   which would suggest these proffered reasons were not the actual reasons Raytheon did
26   not extend an offer of employment. Plaintiff alleges other forms of discrimination in her
27   amended complaint, outside of her statutory bases, such as “favoritism” and “unfair
28   treatment,” but, unfortunately, not all forms of discrimination, and none of the forms


                                                 -3-
       Case 4:20-cv-00119-JGZ Document 12 Filed 06/29/20 Page 4 of 4



 1   alleged in the amended complaint, are actionable.
 2          Dismissal with prejudice is appropriate where a litigant repeatedly fails to cure
 3   deficiencies and leave to amend would be futile, as well as prejudicial to the opposing
 4   parties. See e.g., U.S. ex rel. Lee v. SmithKline Beecham, Inc., 245 F.3d 1048, 1052 (9th
 5   Cir. 2001); Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008).
 6   Plaintiff was given an opportunity to amend her complaint so as to properly state a claim,
 7   but failed to do so within the 30 day window granted by the Court. Having twice had the
 8   opportunity to assert her claims, and failing to satisfy the standard for proceeding without
 9   prepayment of fees, 28 U.S.C. §1915(a)(1), the District Court will dismiss Plaintiff’s
10   Complaint with prejudice.
11          Accordingly,
12          IT IS ORDERED that Plaintiff’s Application for Leave to Proceed In Forma
13   Pauperis (Doc. 2, 11-4) is DENIED.
14          IT IS FURTHER ORDERED that Plaintiff’s Amended Complaint (Docs. 10) is
15   DISMISSED with prejudice.
16          The Clerk of the Court is directed to close the file in this action.
17          Dated this 26th day of June, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
